                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Brian Allen Gardner                                               Docket No. 5:17-CR-346-1D

                               Petition for Action on Supervised Release

COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Brian Allen Gardner, who, upon an earlier plea of
guilty to Conspiracy to Distribute and Possess With the Intent to Distribute 5 Grams or More of
Methamphetamine and a Quantity of Heroin, in violation of 21 U.S.C. §§ 846 and 84l(b)(l)(B), was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on May 8, 2018, to the custody of the
Bureau of Prisons for a term of 48 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 60 months.

Brian Allen Gardner was released from custody on April 3, 2020, at which time the term of supervised
release commenced.

On June 10, 2020, a Petition for Action on Supervised Release was submitted to the court requesting
Gardner to participate in mental health treatment. The Court agreed.

On January 14, 2021, a Petition for Action on Supervised Release was submitted to the court reporting
Gardner submitted a positive urinalysis and attempted to deceive the probation office. It was requested that
he complete in 12 hours of community service. The Court agreed.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 22, 2021, the defendant submitted a positive urinalysis for methamphetamine and amphetamine.
He admitted to the use and signed an admission of use form.

On April 5, 20201, the defendant submitted a positive urinalysis for methamphetamine and amphetamine.
He admitted to the use and signed an admission of use form.

Gardner was admonished for his continued use of illicit substance~ and cognitive interventions were utilized
to encourage improved decision making. The defendant's substance abuse treatment will be increased.to
address his continual use. Therefore, it is recommended that the court continue supervision and require the
defendant to complete an additional 12 hours of community service.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall perform an additional 12 hours of community service as directed by the
       probation office and if referred for placement and monitoring by the State of North Carolina, pay
       the required fee.

Except as herein modified, the judgment shall remain in full force and effect.




             Case 5:17-cr-00346-D Document 211 Filed 04/07/21 Page 1 of 2
Brian Allen Gardner
Docket No. 5:17-CR-346-1D
Petition For Action
Page2


Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


/s/ David W. Leake                                 /s/ Cierra M. Wallace
David W. Leake                                     Cierra M. Wallace
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   414 Chestnut Street, Suite 102
                                                   Wilmington, NC 28401-4290
                                                   Phone: 910-679-2034
                                                   Executed On: April 7, 2021

                                      ORDER OF THE COURT

Considered and ordered this      -,      day of_~A--'-+-P~"~I'_} _____, 2021, and ordered filed and made
a part of the records in the above case.


Jam;. De~r III
U.S. District Judge




             Case 5:17-cr-00346-D Document 211 Filed 04/07/21 Page 2 of 2
